 Case: 1:20-cv-00030-TSB-KLL Doc #: 22 Filed: 07/16/20 Page: 1 of 4 PAGEID #: 230




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 MARQUEZ B. PERRY,                            :       Case No. 1:20-cv-30
                                              :
        Plaintiff,                            :       Judge Timothy S. Black
                                              :
 vs.                                          :       Magistrate Judge Karen L. Litkovitz
                                              :
 WARDEN WARREN                                :
 CORRECTIONAL INSTITUTION, et                 :
 al.,                                         :
                                              :
        Defendants.                           :

                         DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION OF
             THE UNITED STATES MAGISTRATE JUDGE (Doc. 15)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on June 19, 2020, submitted a Report and

Recommendation. (Doc. 15). Plaintiff filed objections to the Report and

Recommendation on June 29, 2020. (Doc. 19).

        After reviewing the Report and Recommendation, Plaintiff’s objections, and the

case record, the Court finds that Plaintiff’s objections are not well-taken.

       First, Plaintiff argues that the Magistrate Judge erred in concluding that there is no

private right of action under the Prison Rape Elimination Act (“PREA”). (Id. at 2).

Plaintiff asserts that he “can find no 6th Circuit case or Supreme Court ruling” that stands

for this proposition. (Id.)
 Case: 1:20-cv-00030-TSB-KLL Doc #: 22 Filed: 07/16/20 Page: 2 of 4 PAGEID #: 231




       It appears that Plaintiff is correct in noting that neither the Sixth Circuit nor the

Supreme Court has explicitly stated whether there is a private right of action under

PREA. Nevertheless, on the Court’s review, the Magistrate Judge properly concluded

that no such private right of action exists. (Doc. 15 at 12). It is well-established that,

“where the text and structure of a statute provide no indication that Congress intends to

create new individual rights, there is no basis for a private suit . . . .” Gonzaga Univ. v.

Doe, 536 U.S. 273, 286 (2002). Here, PREA was enacted to address the problem of

prison rape by creating national standards regarding its prevention, detection, and

punishment. 34 U.S.C. § 30302 (setting forth PREA’s purposes). However, nothing in

the statute indicates an intent to give specific rights to prisoners. 34 U.S.C. § 30301, et

seq. Thus, under Gonzaga, the Court cannot conclude that a private right of action exists.

       Importantly, numerous other courts in this Circuit have reached this same

conclusion. See, e.g., McCall v. Stegemoller, No. 2:18-CV-228, 2018 WL 2725433, at *2

(S.D. Ohio June 6, 2018) (“PREA does not grant inmates substantive rights and nothing

in PREA indicates that it created a private right of action.”), report and recommendation

adopted, No. 2:18-CV-228, 2018 WL 3213284 (S.D. Ohio June 29, 2018); Peterson v.

Burris, No. 14-CV-13000, 2016 WL 67528, at *2 (E.D. Mich. Jan. 6, 2016) (“Numerous

Courts that have addressed this issue have determined that the PREA provides no private

right of action to individual prisoners.”); Montgomery v. Harper, No. 5:14-CV-P38-R,

2014 WL 4104163, at *2 (W.D. Ky. Aug. 19, 2014) (“Although not addressed in the

Sixth Circuit, district courts have found that the PREA does not create a private cause of

action which can be brought by an individual plaintiff.”).


                                               2
    Case: 1:20-cv-00030-TSB-KLL Doc #: 22 Filed: 07/16/20 Page: 3 of 4 PAGEID #: 232




         In light of the foregoing, Plaintiff’s first objection is not availing.

         Plaintiff also argues that the Magistrate Judge erred in concluding that dismissal

was appropriate with regard to his claims against: (1) the Ohio Department of

Rehabilitation and Correction prison director; and (2) “BOSC”—which Plaintiff has

identified in an earlier submission as the “Bureau of Classification and Security.” (Doc.

19 at 2–4; see Doc. 15 at 4). However, on the Court’s review, Plaintiff has not identified

any specific errors with the Magistrate Judge’s analysis. (Doc. 19 at 2–4). Instead,

Plaintiff has merely elaborated upon various allegations already presented in his initial

pleading. (Id.) The Court will not revisit the Magistrate Judge’s well-reasoned

conclusions on the basis of such generalized objections. Cf. Bradley v. United States, No.

18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17, 2018) (setting forth the specificity

requirements applicable to objections). Plaintiff’s remaining objections are not availing.

         As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

         Accordingly:1

         1.     The Report and Recommendation (Doc. 15) is ADOPTED;

         2.     Plaintiff’s objections (Doc. 19) are OVERRULED;

         3.     Plaintiff’s complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
                §§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of Plaintiff’s claims

1
  Infra, for sake of brevity, this Court uses the same party name abbreviations as those used by
the Magistrate Judge in the Report and Recommendation. (See generally Doc. 15).


                                                 3
Case: 1:20-cv-00030-TSB-KLL Doc #: 22 Filed: 07/16/20 Page: 4 of 4 PAGEID #: 233




               against Defendants Burke, Ewen, McIntosh, Hill, and Fornier for failure to
               protect Plaintiff from alleged rape by his cellmate in July 2019; against
               Defendants Burke, Little, C.O. John Doe, and Fornier for denying Plaintiff
               medical and mental-health care following his alleged rape; against
               Defendants Eulenburg and Miller for deliberate indifference to Plaintiff’s
               safety by allegedly leaking plaintiff’s confidential statement; against
               Defendant Eulenburg for allowing Plaintiff’s alleged rapist to be placed in a
               cell directly across from Plaintiff; against Defendant Sarwar for deliberate
               indifference to Plaintiff’s safety by failing to transfer him following his
               alleged rape and the leaking of his confidential statement; against
               Defendants Combs, Sarwar, and Luneke for failure to protect Plaintiff from
               attack from inmate Harris in November 2019; against Defendant Teague for
               sexual assault in March 2020; against Defendants Bach, Little and Teague
               for retaliation, and, in an abundance of caution, against the Defendant
               Warden for failure to protect and deliberate indifference on a failure-to-
               train theory;

        4.     The Court DECLINES to exercise supplemental jurisdiction under 28
               U.S.C. § 1367(c)(3) over any state-law claims against dismissed
               Defendants ODRC, ODRC Director, BOSC, John Doe of BOSC, WCI,
               WCI Investigator’s Office, Chamblin, and Bullock and DISMISSES any
               such claims without prejudice; and

        5.     The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
               this Order would not be taken in good faith and therefore Plaintiff is denied
               leave to appeal in forma pauperis.

        IT IS SO ORDERED.

Date:        7/16/2020                                         s/Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                              4
